Citation Nr: 1024914	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  01-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for a visual acuity 
disability.

5.  Entitlement to service connection for scarring of the liver, 
bladder, and gallbladder.

6.  Entitlement to service connection for a shortened cervix.

7.  Entitlement to service connection for angioedema and 
urticaria.

8.  Entitlement to service connection for hepatitis B.

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to service connection for dysmenorrhea and 
amenorrhea.

11.  Entitlement to service connection for galactorrhea.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for a gynecological 
disorder other than dysmenorrhea, amenorrhea, or already service-
connected gynecological disorders (hysterectomy, uterine 
fibroids, and left salpingo-oophorectomy).

14.  Entitlement to an increased rating for lichen simplex of the 
left lower leg, currently evaluated as 10 percent disabling.

15.  Entitlement to a determination of permanency of a total 
rating for the purpose of establishing entitlement to Dependents' 
Educational Assistance under Chapter 35 of the United States 
Code.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to August 
1981 and from May 1984 to October 1987 with additional service in 
the National Guard from August 1974 to December 1976.

This matter comes before the Board on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran does not experience a migraine headache disorder, 
a gastrointestinal disorder, a hiatal hernia, hepatitis B, or 
fibromyalgia that is attributable to her military service.  

2.  The Veteran has a shortened cervix as a result of a post-
service hysterectomy.  The medical evidence of record has not 
shown this to result in any additional disability related to 
service.

3.  The medical evidence shows that the Veteran has refractive 
error, but does not relate any other visual acuity, or other eye 
disability to her military service.

4.  The Veteran does not have disability due to scarring of the 
liver, bladder, or gallbladder.

5.  The Veteran does not have angioedema or urticaria that is 
attributable to her military service.  

6.  The Veteran does not experience dysmenorrhea or amenorrhea as 
disabilities separate from her already service-connected 
gynecological disabilities.  

7.  The Veteran experienced galactorrhea in service and continues 
to experience it in the years after service.  There is no medical 
evidence to demonstrate that the galactorrhea constitutes a 
disability.

8.  The Veteran does not have a gynecological disability other 
than those already service connected.  

9.  The available record does not provide a basis for linking 
hypertension to service or for showing that a higher rating is 
warranted for lichen simplex; the Veteran failed to report for 
scheduled VA examinations without good cause.

10.  The Veteran's 100 percent rating for service-connected PTSD 
has been in effect since October 20, 1989, a period of over 20 
years and is a protected rating.  As the disability rating has 
not been reduced during that period, and cannot be except in 
limited circumstances, it is reasonable to conclude that the 
rating will 


continue at that level during the Veteran's lifetime.  
Entitlement to DEA benefits is established.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a migraine headache 
disorder, gastrointestinal disorder, a hiatal hernia, visual 
acuity disability, scarring of the liver, bladder, or 
gallbladder, a shortened cervix, angioedema, urticaria, hepatitis 
B, fibromyalgia, dysmenorrhea, amenorrhea, galactorrhea, or other 
gynecological disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Service connection for hypertension is denied by operation of 
law.  38 C.F.R. § 3.655 (2009); Kyhn v. Shinseki, 23 Vet. App. 
335 (2010).

3.  Entitlement to a disability rating in excess of 10 percent 
for lichen simplex of the left lower leg is denied by operation 
of law.  38 C.F.R. § 3.655; Kyhn v. Shinseki, 23 Vet. App. 335 
(2010).

4.  Basic eligibility requirements for entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code are met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 
(11) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807, 21.3021 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served in the National Guard from August 1974 to 
December 1976.  After that she served an initial period of active 
duty with the Air Force in an enlisted status from December 1976 
to August 1981.  She later attended a Reserve Officer Training 
Corps (ROTC) program from 1981 to 1984.  The Veteran then served 
a second period of active duty in the Air Force as an officer 
from May 1984 to October 1987.

The Veteran's service treat records (STRs) are associated with 
the claims folder and cover a period from July 1974 to October 
1987.  The Veteran reported having a child in 1968 on her 
original enlistment physical examination history in July 1974.  
The Veteran also reported a preexisting hay fever condition.  A 
March 1975 allergy consultation provided an impression of 
allergic rhinitis.  The STRs reflect that the Veteran was treated 
for allergic rhinitis and sinusitis on a number of occasions 
during her years of service.  This also included complaints of 
headaches associated with her allergic condition.  An entry dated 
in December 1976 reported a review of previously prescribed 
medications upon the Veteran's reporting at a new duty station.  
A prescription for Donnatal, used as an anti-spasmodic for the 
gastrointestinal (GI) tract, was not approved.  The Veteran was 
approved for a drug used as an anti-sunburn filter, and Retin-A 
as an anti-acne medication.  In regard to headaches, the STRs 
reflect that the Veteran complained of headaches in February 1977 
when she said that she experienced headaches when she would type 
all day. 

A March 1977 entry noted that the Veteran gave an 8-year history 
of a milky discharge from her breasts (galactorrhea).  This would 
coincide with a time period after her first child was born in 
1968.  A July 1976 obstetrics and gynecology (OB/GYN) visit noted 
that the Veteran reported an occasional irregularity in her 
menses.  She also reported a discharge from her breasts.  The 
Veteran's prescription for birth control pills (BCP) was renewed 
in August 1978.  Her blood pressure was noted as 150/90 at the 
time.  The entry further noted that her blood pressure was to be 
checked every three months and she was to discontinue taking her 
BCPs if her blood pressure exceeded 150/90.  The Veteran's blood 
pressure was checked for five days during September 1978.  It was 
still elevated in early September but a later entry on September 
18 shows that she was normotensive, but also shows that the 
Veteran complained of headaches and dizziness at times.  A June 
1980 OB/GYN evaluation noted that the Veteran said that her 
discharge from her breasts was attributable to massive cystitis.  
Her blood pressure was 110/70.  There were palpable masses of the 
adnexae.  The Veteran was evaluated for a heart murmur in April 
1981.  An internal medicine consultation shows that there was no 
cardiac defect and that the Veteran was fit for worldwide duty.  

The Veteran was noted to be pregnant in July 1984.  A Standard 
Form (SF 533), Prenatal and Pregnancy record documented blood 
pressure readings over six weeks during July and August 1984 with 
no evidence of an elevated blood pressure.  The Veteran delivered 
a healthy baby by Caesarian section (C-section) in January 1985.  
The hospital operative report and discharge summary did not 
disclose any problems in the surgery or after care.  The Veteran 
was noted to have experienced preeclampsia prior to her admission 
to the hospital.  (Preeclampsia is defined as the development of 
hypertension with proteinuria or edema, or both, due to pregnancy 
or the influence of a recent pregnancy.  STEDMAN'S MEDICAL 
DICTIONARY 1419 (26th Ed., 1995)) (hereinafter STEDMAN'S).  The 
STRs reflect that the Veteran gave informed consent to a 
bilateral tubal ligation in September 1985.  The surgery was 
performed in November 1985.  

Additional treatment records noted that the Veteran continued to 
complain of a discharge from her breasts.  She was evaluated in 
April 1986 to include a bilateral mammogram and ultrasound of the 
left breast.  Her Prolactin level was also checked and found to 
be normal.  The Veteran was found to have an abnormal Pap smear 
in May 1986 with the presence of squamous metaplasia and 
inflammation noted.  An October 1986 entry provided a diagnosis 
of galactorrhea of unknown etiology.  The Veteran was treated for 
complaints of burning and drainage of the left eye for two days 
in October 1986.  Her visual acuity was measured as 20/25 in the 
right eye, 20/20 in the left and 20/20 for both eyes.  The 
assessment was of a corneal abrasion of the left eye.  The 
Veteran was then treated for GI-related complaints in November 
1986.  An entry dated December 1, 1986, reported a nine-day 
history of upset stomach and diarrhea.  The assessment was viral 
gastroenteritis versus cholecystitis.  Additional treatment 
entries noted some improvement but the Veteran was treated again 
on December 16 for further complaints of stomach distress.

In April 1987 the Veteran was treated for complaints of a rash on 
her face for the past two months.  Physical examination reported 
hyperpigmented areas on the temples bilaterally.  The assessment 
was tinea.  The Veteran was also treated for conjunctivitis in 
April 1987.  The Veteran was to have a GYN evaluation of her 
galactorrhea in September 1987 but there was insufficient time to 
complete the laboratory studies prior to her date of discharge.

A review of physical examination reports dated in 1974, 1976, 
1978, 1981, 1982, and 1987 are negative for any findings 
regarding migraine/tension headaches, a GI disorder, hiatal 
hernia, visual acuity problem or other eye disorder, scars of the 
liver, bladder and gallbladder, shortened cervix, angioedema and 
urticaria, hepatitis B, fibromyalgia, dysmenorrhea and 
amenorrhea.  The September 1987 physical examination report did 
list a problem of galactorrhea.  It also noted that the Veteran 
was under treatment for blotchy patches on her face that were 
treated with Lotrimin and Eldopaque Forte.

The Veteran submitted her original claim for disability benefits 
in February 1988.  Among the conditions listed for possible 
service connection was hypertension.  She also submitted a list 
of treatment provided for several conditions.  Pertinent to this 
claim were her notations of treatment for hypertension, fibroids 
and a skin condition.

The Veteran was scheduled for a VA examination in July 1988 but 
was unable to make the appointments because she was an inpatient 
at the VA medical center (VAMC) in Tuscaloosa, Alabama, at the 
time.  A discharge summary for a period of hospitalization from 
June 28, 1988, to July 29, 1988, reported that the Veteran was 
treated for psychiatric and dental conditions.  The summary 
reported her blood pressure as 110/80 at the time.  No treatment 
pertinent to the other issues on appeal was listed in the 
summary.

Records were received from C. H. Smith, M.D., that reflect 
treatment of the Veteran in June and September 1988.  The 
treatment was for the Veteran's psychiatric disorder.  No 
pertinent information regarding the issues on appeal was provided 
in the records.

The Veteran was afforded VA audiological and general medical 
examinations in October 1988.  The results of the audiology 
examination provide no pertinent information regarding the issues 
on appeal.  The general medical examination noted the Veteran's 
several instances of elevated blood pressure in service, to 
include preeclampsia.  She said it had been monitored 
periodically and was borderline.  The Veteran also reported 
continued problems with galactorrhea.  Physical examination 
reported a blood pressure reading of 140/90.  The Veteran was 
experiencing a sinus headache related to her allergies.  No 
galactorrhea was present on examination.  Pertinent diagnoses 
were borderline hypertension and galactorrhea, etiology 
undetermined.

In a rating decision dated in December 1988, the Veteran was 
granted service connection for, inter alia, tinea corporis and 
uterine fibroids.  She was assigned noncompensable evaluations 
for those disabilities.  She was denied service connection for 
hypertension.  No decision was made regarding her galactorrhea.  
The Veteran was notified of the rating decision in November 1988 
and apprised of her appellate rights. 

A February 1989 VA psychiatric examination listed symptoms and 
findings relating to the Veteran's service-connected psychiatric 
disability.

In March 1989, the RO proposed a finding of incompetence for the 
Veteran.  The Veteran submitted a statement in March 1989 that 
requested that her mother be designated to serve as her 
fiduciary.  In July 1989 the RO issued a rating decision that 
found the Veteran to be incompetent from July 14, 1989.

Associated with the claims folder are VA outpatient treatment 
records for the period from August to October 1989.  The Veteran 
was treated for a complaint of a rash on her skin in September 
1989 and complaints of galactorrhea in October 1989.

In June 1990 the Veteran advised the RO that she was hospitalized 
at the VAMC in Tuskegee, Alabama.  She said that she was now 
having serious "pms" problems, which were related to her 
service-connected OB/GYN disorder.  She did not elaborate on her 
problems.

VA records show that the Veteran was inpatient at VAMC 
Montgomery, Alabama, from June 9, 1990, to June 12, 1990.  Her 
primary complaint was urinary retention, burning and some 
hematuria.  She was treated for this complaint and diagnosed with 
hemorraghic cystitis.  She was later transferred to VAMC Tuskegee 
where she remained hospitalized until July 1990.  Her primary 
diagnoses related to her psychiatric disability, migraine 
headaches and galactorrhea and amenorrhea syndrome.  The summary 
did not elaborate on the Veteran's medical conditions.  It was 
noted that she was on medications to treat her migraines 
(Sansert), and her galactorrhea (Parlodel).

Treatment records associated with that hospitalization indicate 
that the Veteran complained of blurred vision, a rash on her 
face, twitching muscles and menstrual cramps on a nursing 
assessment dated June 17, 1990.  The Veteran's blood pressure was 
not noted to be elevated and was measured as 136/70 upon her 
admission to VAMC Montgomery.

The Veteran was afforded a VA social work field examination in 
October 1990.  No pertinent physical symptoms were noted in the 
report.  The Veteran was afforded a VA Aid and Attendance (A&A) 
examination in January 1991.  The focus of the examination was 
the Veteran's mental health status.  The Veteran was noted to 
complain of headaches as being almost constant.

A December 1993 VA psychiatric examination related only to the 
Veteran's psychiatric disability and current symptoms.  No 
physical complaints or disorders were identified.

The Veteran underwent a total abdominal hysterectomy and left 
salpingo-oophorectomy in December 1994.  (A salpingo-oophorectomy 
is the "surgical removal of uterine tube and ovary."  Williams 
v. Brown, 8 Vet. App. 133, 134 (1995).)  The discharge summary 
said that there were dense adhesions and scarring from possible 
old infection and inflammation and previous surgery.  The 
discharge summary also noted that the Veteran had multiple dark 
spots on her legs and upper extremities.  The summary noted that 
a previous GI series was consistent with probable gastritis as 
well as a hiatal hernia.  Two of the Veteran's diagnoses prior to 
surgery were anemia and severe menometrorrhagia.  
(Menometrorrhagia is defined as irregular or excessive bleeding 
during menstruation and between menstrual periods.  STEDMAN'S, 
1089.)

The December 1994 operative report noted excessive amounts of 
pelvic adhesions.  Adhesions to the liver and gallbladder were 
noted.  The uterus was noted to be hyperemic and boggy and 
enlarged.  The report further noted that the bladder was 
abnormally adhered to the uterus secondary to previous surgery.  
The bladder was then dissected from the uterus and the upper part 
of the cervical neck.  The report said that the cervix was found 
to be extremely long and that it curved under the bladder and was 
adhered to the bladder on the lower portion of the cervix as 
well.  A large portion of the cervix was removed but the 
remainder was left in place because it was located too deep and 
was adhered to the bladder.  The report indicated that the 
surgeon felt that the remaining portion of the cervix would not 
cause harm to the Veteran.  A progress note entry, written 
postoperatively, reported that the surgery was complicated by an 
excessive amount of adhesions, an extremely long cervix, and an 
abnormally adhered bladder. 

A review of VA outpatient notes for the period from August 1990 
to September 1999 reflect treatment primarily for the Veteran's 
psychiatric disability.  There are a number of pertinent entries 
regarding several issues on appeal.  The Veteran was noted to 
complain of headaches in entries dated in August and September 
1990.  The Veteran was noted to be taking Haldol for her 
headaches.  An April 1992 neurology consult evaluated her for 
migraines with the Veteran claiming a 10-year history of 
headaches.  No findings relating the condition to service were 
noted.  Treatment entries in March 1993 reported a rash on the 
Veteran's left leg and back that was assessed as dermatitis.  She 
was also noted to have menorrhagia and deep uterine bleeding 
(DUB).  The Veteran was noted to be desirous of a hysterectomy to 
relieve her symptoms.  It was noted that hysterectomy would be 
considered if medical therapy did not improve her symptomatology.  
The Veteran was treated for dermatitis of the back and left leg, 
and gastritis with refractive error noted in regard to complaints 
of blurry vision in July 1994.  An optometry consultation at that 
time found no evidence of any problems other than refractive 
error.  

The Veteran was further evaluated for complaints of stomach pain 
with an upper GI series in October 1994.  The results were 
interpreted to show increased gastric secretion within the 
stomach that was suggestive of probable gastritis.  There was 
marked pyloric spasm.  A routine optometry evaluation in March 
1997 reported no major negative findings.  The Veteran was 
diagnosed with presbyopia.  The VA records contain the results of 
a blood serology evaluation performed at a civilian regional 
blood center in December 1997.  The report indicated that the 
Veteran's blood was reactive for the presence of hepatitis B core 
antibody (HBcAb).  Included with the results was an information 
sheet to explain the results of the blood test and that the 
results did not mean that the Veteran had hepatitis B, only that 
she had been exposed to the virus as some point in time.  The 
Veteran requested VA laboratory tests in January 1998 to 
determine if she had hepatitis B.  She also requested to be 
reevaluated for fibromyalgia.  A February 1998 entry reported 
that the Veteran was treated for complaints related to reflux 
esophagitis and fibromyalgia.  Additional entries dated in 1998 
reported further treatment related to fibromyalgia.  

The Veteran submitted a claim for entitlement to service 
connection for several medical conditions to include 
migraine/tension headaches, GI disorder, vision/eye problems, 
angioedema and urticaria and hypertension in June 1999.  She 
added a claim for service connection for hepatitis B, scarred 
liver, bladder and gall bladder, shortened cervix and hiatal 
hernia in September 1999.

Associated with the claims folder are Reports of Contact with the 
Veteran, dated June 10, and June 11, 1999.  The reports noted 
that the Veteran wanted to take the necessary steps to be found 
competent for VA purposes.

The RO wrote to the Veteran in November 1999 and informed her of 
the requirements to submit a well-grounded claim.  The Veteran 
was informed that she needed to submit evidence of a current 
disability that was related to her military service. 

Additional VA records for the period from July 1997 to December 
1999 mostly related to treatment of the Veteran's service-
connected psychiatric disability.  An optometry entry, dated in 
November 1998, reported the Veteran's bilateral vision as 20/20.  
She was noted to have trichiasis, a condition involving the 
eyelashes growing toward the eye, and ametropia, a condition that 
represents a refractive error.  Several entries in 1998 and 1999 
noted her continued complaints regarding fibromyalgia.  The 
Veteran was treated for dermatographism in November 1999.  

The Veteran was afforded a VA dermatology examination in June 
2000.  The examination report included color photographs of the 
Veteran's left calf area.  The Veteran complained of having a 
rash.  She said the rash on her left leg had increased in size 
from a dime to a quarter.  She said it was dark and ashy.  
Physical examination reported a blood pressure of 173/79.  The 
Veteran was noted to be uncomfortable during the examination and 
scratching all over her body.  The rash on the left calf was 
described as approximately 11/2 inches in diameter and a darkened 
area with a fine rash.  There was one small raised papular area 
on the inferior area.  The examiner reported that they were 
unable to observe or palpate a rash on the Veteran's face due to 
her wearing make-up.  The examiner noted that scrapings of the 
left calf area revealed fungal elements present.  Photographs of 
the left calf showed the darkened area as described by the 
examiner in the report.  The pertinent diagnosis was tinea 
corporis of the left leg and probably face.

The Veteran's disability rating for tinea corporis was maintained 
at the noncompensable level by way of a rating decision dated in 
July 2000. 

A VA outpatient treatment record, dated in June 2000, noted that 
the Veteran continued to experience intermittent discharges from 
her breasts.  A social and industrial survey was conducted in 
October 2000.  The underlying purpose of the survey was to obtain 
evidence in order to assess the Veteran's request to be found 
competent.  She informed the examiner that she felt that her 
diagnoses should be her psychiatric disorder, hiatal hernia, 
abrasion of the left cornea, scarred liver, hepatitis B, migraine 
headaches, fibromyalgia and a skin condition.  A list of 
medications was provided that included medications to treat 
headaches, a skin condition, and high blood pressure.

The Veteran was afforded a VA psychiatric examination in November 
2000.  The examiner noted that the Veteran related a history of 
hysterectomy, hypertension and migraine headaches.  No findings 
regarding any physical symptoms were reported.  The examiner 
opined that the Veteran was competent to handle her funds.

In a rating decision dated in December 2000 the RO found the 
Veteran to be competent as of December 5, 2000.  The RO also 
granted service connection for PTSD, secondary to sexual trauma.  
An effective date of June 10, 1999, was established for service 
connection of PTSD.

The Veteran submitted a claim regarding several additional issues 
in January 2001.  Her claim included an earlier effective date 
for service connection for PTSD, a permanent and total rating for 
her PTSD, an increased evaluation for her service-connected tinea 
corporis, and service connection for fibromyalgia, galactorrhea, 
a separate gynecological disability other than her hysterectomy 
and oophorectomy, and service connection for dysmenorrhea and 
amenorrhea prior to her December 1994 hysterectomy.  She also 
requested a hearing at the RO.  This request was later withdrawn 
in writing by the Veteran.

The RO wrote to the Veteran in February 2001 and requested that 
she provide evidence to support her claim for an earlier 
effective date for service connection for PTSD as well as her 
claim for a permanent and total evaluation for PTSD.  She was 
requested to provide evidence establishing a relationship between 
her diagnoses of fibromyalgia and galactorrhea and her military 
service.  Finally, she was requested to provide further 
information regarding her claim for other gynecological 
disability.  She was specifically requested to identify the 
disability or disabilities involved and to provide medical 
evidence of a current diagnosis.  The Veteran was advised in all 
instances that if she wanted assistance in obtaining records from 
a private facility or physician, she should submit the necessary 
authorization.  

Associated with the claims folder are VA outpatient psychiatric 
treatment records for the period from April to August 2000.  The 
records noted that the Veteran was competent and able to manage 
her own funds.  They also noted that she was desirous of 
obtaining additional training through VA.  Her Global Assessment 
of Functioning (GAF) scores ranged from 50 to 70.  

The Veteran was afforded a VA psychiatric examination in February 
2001 for the purpose of evaluating the appropriate diagnosis for 
her psychiatric disability.  The examiner addressed only 
psychiatric symptoms in concluding that the Veteran's diagnosis 
should be PTSD secondary to sexual trauma.

A second VA examination was conducted, by a vocational and 
rehabilitation psychologist, also in February 2001.  The 
psychologist concluded that symptoms related to PTSD were not 
clinically prominent prior to 1999.

A VA field examination was conducted in February 2001.  The 
examiner noted the Veteran's several diagnoses but made no 
comment regarding any current physical problems or symptoms.  The 
examiner did state that they concurred with the decision to find 
the Veteran competent as she was able to pay her bills in a 
timely manner.

Associated with the claims folder are pharmacy records listing a 
number of medications prescribed to the Veteran.  Some of the 
listings describe the purpose of the medications to include 
treating skin problems on the face and legs, and to control 
itching, joint pain, headaches, and hypertension.  

Because of the prior differing opinions as to the Veteran's 
proper psychiatric diagnosis, a review of the Veteran's claims 
folder was conducted by a different VA examiner in March 2001.  
The examiner concluded that the Veteran's proper diagnosis was 
PTSD.  The examiner assigned a current GAF score of 60.

The Veteran was afforded a VA dermatology examination in March 
2001.  The examiner noted positive evidence of dermographism on 
the Veteran's arms.  There were also scattered urticarial plaques 
on the upper torso, and hypertrophic lichen-like lesions, which 
were hyperpigmented, on the left lateral leg.  There was vague 
erythema identified on the Veteran's cheeks.  The examiner's 
assessment was post-inflammatory hyperpigmentation, versus 
melasma of the face; lichen simplex of the left lower leg; and, 
urticaria plus dermographism.  No opinion was expressed as to the 
etiology of the Veteran's urticaria/dermographism.  

In May 2001, the RO established an effective date of June 28, 
1988, as the effective date for the grant of service connection 
for PTSD.  The Veteran's disability rating for lichen simplex of 
the left lower leg, previously rated as tinea corporis, was 
increased to 10 percent.  The remaining issues claimed in January 
2001 were denied.

A May 2001 letter from the RO informed the Veteran that the May 
2001 rating decision was corrected to include service connection 
for residuals of her C-section scar, evaluated as 10 percent 
disabling from May 11, 2000.

The Veteran submitted a notice of disagreement with the May 2001 
rating action that same month.  In regard to the additional 
gynecological disability claimed, she disagreed with the rating 
decision denying her benefits.  She did not elaborate on the 
condition(s) claimed or identify any source of evidence.

The Veteran submitted her substantive appeal with respect to 
several of the issues on appeal in June 2001.  She included a VA 
outpatient psychiatric treatment record in support of her claim.  
The record reflected treatment provided in May 2001.  The entry 
stated that the Veteran's correct psychiatric diagnosis was PTSD, 
delayed onset, chronic and severe.  The Veteran was noted to have 
co-morbid intense anxiety and depression and associated 
somatization, generalized anxiety, depressive and hypomanic-like 
symptoms which have complicated her clinical picture.  The 
Veteran was noted to be a high functioning and motivated patient 
that would benefit from vocational rehabilitation opportunities 
and going back to school.

The Veteran testified at a Board hearing in July 2001.  She said 
that she had migraine headaches in service.  She continued to 
have headaches and used medication for relief.  She stated that 
her migraine headaches differed from her sinus headaches.  The 
Veteran also testified that she first had GI problems in Korea 
and that it was believed to be gastritis or colitis.  She 
continued to have problems after service and she now has gastric 
reflux and heartburn, controlled with medication.  She said that 
she experienced eye problems while typing in service.  She said 
that she did a lot of reading and this strained her eyes.  The 
Veteran said that she continued to have problems with her eyes 
and would see double without her glasses.  The Veteran said that 
she first experienced high blood pressure in 1978.  She said her 
OB/GYN physician noticed her high blood pressure and referred her 
for a week of readings.  She said she was taking medication for 
hypertension.  She said she was not given medication for 
hypertension in service.  The Veteran recounted her difficulties 
while pregnant in 1984-1985 and how she experienced edema and 
preeclampsia.  The Veteran also stated that she found out that 
she had the antigen to the antibody for hepatitis B when she 
tried to donate blood.  She believed that it was due to surgeries 
at the VA, in service, or while a military dependent; however, 
she never had a blood transfusion.  She said she had been told 
that she had a scarred liver.  She received medical follow-up 
every 6 months and managed her diet.  In regard to her claim 
involving a scarred liver, bladder and gall bladder, the Veteran 
complained of no current symptomatology at her hearing.  She 
recounted how her VA surgeon told her in 1994 that she had had 
extensive adhesions related to previous surgeries and that she 
had had to suffer from pain from those adhesions.  The Veteran 
also did not contend that she suffered from any current 
disability due to the shortened cervix.

She said that she developed a hiatal hernia after her 1994 
surgery.  She would experience her food coming up causing her to 
choke, cough and gag.  She was on a new medication that seemed to 
provide relief.  The Veteran testified that the 
urticaria/dermatographism started a few years earlier.  She first 
noticed it in 1996 and did not have it in service.  She felt the 
condition was related to stress she experienced.  She also 
testified that she experienced pain in service but that she did 
not complain.  She was initially evaluated after service by a 
rheumatologist that put her on a diet.  The diet did not help.  
She thereafter was diagnosed with fibromyalgia by another 
physician in 1996 and she used pain medication.  No physician had 
related her present diagnosis of fibromyalgia to her symptoms in 
service.  The Veteran testified that she had atypical bleeding 
prior to her hysterectomy but that it had essentially stopped.  
In regard to her assertion that her disability should be rated 
permanent and total the Veteran said that the underlying events 
that caused her PTSD could not be undone and that she would 
always be affected by them.  Therefore, her disability rating for 
PTSD should be permanent with no future examination of the 
disability.  Finally, in regard to her lichen simplex the Veteran 
said that she first developed this on her return from her 
assignment in Korea.  She would scratch the spot on her leg and 
it would ooze.  She was told that scratching the spot would make 
it worse as the skin would thicken and toughen.  She was given a 
number of medications to treat the problem.  She said she would 
dress so as to cover the spot on her leg.  

The Veteran submitted additional evidence, consisting of medical 
and other evidence, after her Board hearing.  Some of the 
evidence was duplicative of evidence already of record.  Much of 
the evidence consisted of the hospitalization records associated 
with the Veteran's initial period of hospitalization with VA in 
June 1988.  In that regard the records noted several higher blood 
pressure readings but then a majority of readings that would not 
be considered as indicative of hypertension.  No diagnosis of 
hypertension was made.  The Veteran indicated not ever having 
high blood pressure or hepatitis when she answered a dental 
questionnaire.  An entry, dated July 21, 1988, noted that the 
Veteran reported having a fungus of her facial skin and had been 
treated for that in the past.  She also reported galactorrhea 
since the birth of her baby in January 1985.

Included in the evidence submitted by the Veteran was an 
annotated (by the Veteran) copy of a vocational and 
rehabilitation counseling report dated in April 2000.  The report 
noted that the Veteran had been determined to be competent but 
also provided a detailed analysis of what the counselor felt were 
reasons why she would not be a candidate for further training.  
The counselor's opinion was that the Veteran was, as of that 
time, "infeasible for vocational rehabilitation purposes."  

The Veteran also included a letter from J. M. Badry, Ph.D., dated 
in June 2000.  The Veteran had asserted that she was evaluated by 
Dr. Badry on several occasions in the mid-1990's but that the 
records from those evaluations were missing.  Dr. Badry said that 
she had seen the Veteran in the spring of 1995; however, there 
were no notes or records available of those evaluations.  Dr. 
Badry stated that her recollection was that the Veteran showed no 
signs of schizophrenia and no signs of being incompetent.  

Associated with the claims folder is a copy of a statement of the 
case (SOC) from the RO's Vocational Rehabilitation and Employment 
Officer dated in August 2001.  The SOC addressed the issue of the 
Veteran's entitlement to vocational rehabilitation training under 
Chapter 31 of Title 38, United States Code.  Most of the evidence 
related to that claim is not associated with the claims folder as 
it pertains to a claim not under the Board's jurisdiction at this 
time.  The SOC indicated that the Veteran was afforded another 
review in assessing her desire to receive training benefits.  The 
SOC reported that a February 2001 evaluation found the Veteran to 
be infeasible for vocational rehabilitation counseling due to her 
severe disability and her refusal to complete an Extended 
Evaluation to determine her feasibility for employment due to her 
long absence from any productive employment or schooling.  

The Veteran was provided a copy of the transcript for her July 
2001 Board hearing in March 2002.  She then submitted several 
pages of corrections to the transcript.  The changes were 
received at the Board and an Interlocutory Order issued in April 
2002 incorporating most of the Veteran's requested changes.

The Board originally denied the Veteran's claims for service 
connection and for a permanent and total disability rating by way 
of a decision dated in May 2002.  The Veteran's claim for an 
increased rating for her service-connected lichen simplex was 
denied.  The Board also found that there was new and material 
evidence to reopen a claim for service connection for 
hypertension and remanded that issue for further development.

In July 2003, the Veteran's then attorney representative and the 
VA's General Counsel filed a joint motion to vacate the Board's 
May 2002 decision, except for the decision to reopen the claim of 
service connection for hypertension, and remand the case for 
further action consistent with the joint motion.  In August 2003, 
the Court granted the motion and remanded the case to the Board 
for readjudication.  

The Board remanded the case to comply with the joint motion in 
April 2004.  The remand required that the Veteran be afforded 
notice as required by the Veterans Claims Assistance Act of 2000 
(VCAA).  Further, the adjudication of an increased rating for 
service-connected lichen simplex required consideration of a 
change in VA regulations used to evaluate skin disabilities.  
Finally, VA examinations were to be provided to evaluate the 
service-connected lichen simplex and to obtain opinions regarding 
any possible nexus between the Veteran's several other claimed 
disabilities and her military service.  

The Appeals Management Center (AMC) arranged for the Veteran to 
undergo VA examinations in December 2004 and January 2005.  The 
AMC wrote to the Veteran in December 2004 to advise her that she 
would receive notice of the scheduled examinations.  The Veteran 
was also informed that 38 C.F.R. § 3.655 (2009) provides that 
when a claimant fails to report for a VA examination, without 
good cause, the claim will be adjudicated based on the evidence 
of record.  The Veteran was informed of examples of good cause to 
include illness of the veteran.

An entry in the claims folder indicates that the Veteran's 
daughter called to cancel the Veteran's appointments for 
examinations scheduled in December 2004 and January 2005.  The 
daughter said that the Veteran was ill and unable to report for 
the examinations.  No documentation of illness was provided.

The AMC again wrote to the Veteran about an upcoming examination 
in February 2005.  She was provided the same notice as the 
December 2004 letter.  The Veteran was scheduled for another 
examination in March 2005.  She failed to report for the 
examination.

The Veteran submitted a statement that was received at the AMC in 
May 2005.  The Veteran said that she was unable to work on her 
claim because of her health.  She requested "an extension of 
time as allowed by law."  She also indicated that her daughter 
had called to cancel appointments for VA examinations.  The 
Veteran said that she had been unable to keep those appointments 
because of poor health.  Again, no documentary evidence attesting 
to her health status was submitted by the Veteran to support her 
contention that her health kept her from making her scheduled 
examination appointments.

The Veteran's request for additional time was received by the AMC 
within 60 days after a supplemental statement of the case (SSOC) 
was issued in March 2005.  The Board finds that the request was 
timely.  Further, the Veteran stated that she required the extra 
time because her health affected her ability to work on her 
appeal.  The Veteran provided no evidence, other than her own 
statements, that her health had affected her ability to report 
for the examinations or to work on her appeal.  Nevertheless, in 
affording the Veteran every benefit of the doubt at that time, 
the Board found that she had demonstrated good cause for an 
extension of time to respond to the SSOC.  See 38 C.F.R. § 20.303 
(2009).  The Board further found that she had demonstrated good 
cause for having the examinations rescheduled.

The Board remanded the case again in November 2005.  The Veteran 
was to be asked to identify any additional source of treatment so 
that the records could be obtained.  She was also to be afforded 
the same VA examinations as directed in the remand of April 2004.  
The Veteran was to be given notice, as per 38 C.F.R. § 3.655, 
regarding any failure to report for a VA examination.  Finally, 
the notice was to also advise the Veteran that, if she claimed 
she was unable to report for an examination due to her health, 
she was to provide evidence of that inability by way of a 
statement from a medical professional.

The AMC wrote to the Veteran in November 2005.  The letter asked 
the Veteran to identify any sources of treatment and to submit 
the records or authorize the AMC to obtain them on her behalf.  
She was asked to submit any evidence in her possession.  The 
letter was sent to the Veteran at her address in Houston, Texas.

The Veteran responded in January 2006.  She said she had received 
treatment from VAMCs in Nashville, Tennessee, Montgomery, 
Alabama, Tuscaloosa, Alabama, Tuskegee, Alabama, and Atlanta, 
Georgia.  She could not remember the dates of treatment and said 
the treatment related to illness and surgery.  She listed her 
address as the same one used by the AMC in its letter of November 
2005.

The AMC wrote to the Veteran at her Houston address in March 
2006.  She was informed that she was going to be scheduled for a 
VA examination at the VA facility nearest to her.  She was 
advised to contact the facility if she would be unable to keep 
her appointment in order to reschedule.  She was further advised 
that her failure to report for an examination, without good 
cause, could result in her claim being decided based on the 
evidence of record.  The letter also provided examples of good 
cause such as illness or hospitalization of the Veteran, or death 
of a family member.

The letter was returned as undeliverable as addressed in March 
2006.  

Associated with the claims folder is a C&P (Compensation & 
Pension) exam detail printout dated March 23, 2006.  The detail 
was printed out by someone at the Tennessee Valley Health Care 
System (HCS).  It showed that several VA examinations were 
requested by the AMC on March 23, 2006.  The detail also listed 
an address for the Veteran in Antioch, Tennessee.  

Also associated with the claims folder is an e-mail from an AMC 
employee to several employees at the VAMC in Nashville.  The e-
mail noted that the examinations were cancelled due to the 
Veteran's failure to report.  The e-mail asked that a copy of the 
examination notice letters provided to the Veteran be sent to the 
AMC for inclusion in the claims folder.  The e-mail reported that 
the Board's remand required this.  (The Board notes the remand of 
November 2005 did not impose this requirement).  

Another e-mail in the claims folder, from one AMC employee to 
another, noted that the RO had an address for the Veteran in 
Houston while the VAMC had an address for the Veteran in Antioch.

Copies of the examination notice letters were faxed to the AMC in 
August 2006.  The letters were addressed to the Veteran at her 
address in Antioch, Tennessee.

Also associated with the claims folder is a VA examination report 
for mental disorders/eating disorders dated in April 2006.  The 
examiner reviewed the claims folder and questioned the need for 
an eating disorder examination and stated that an examination for 
PTSD would be more appropriate.  The examiner referenced the 
Veteran's psychiatric history and that a VA examiner had 
determined that the Veteran's diagnosis was most appropriately 
classified as PTSD as secondary to sexual trauma in service in 
March 2001.  The examiner also stated that a May 2001 rating 
decision granted a 100 percent rating for PTSD from June 28, 
1988.  The examiner stated that she was unable to locate any 
additional psychiatric treatment records in the claims folder 
dated after May 2001.  

The Board notes that the examiner's statement of the facts are 
not correct.  The Veteran was originally granted service 
connection for schizo-affective disorder by way of a rating 
decision dated in December 1988.  The effective date for the 
grant of service connection was established as June 28, 1988.  
The Veteran received a temporary 100 percent rating at that time 
under 38 C.F.R. § 4.29, based on a period of hospitalization.  
Her disability rating was established as 30 percent from August 
1, 1988, upon completion of the temporary total rating period.

The Veteran's psychiatric disability rating was increased to 70 
percent by way of a rating decision dated in March 1989.  The 
disability was re-characterized as schizophrenia, paranoid type.  
The effective date of the increase, and change in diagnosis, was 
established as August 1, 1988.

The Veteran's psychiatric disability rating was increased to 100 
percent in April 1991.  The effective date for the increased 
rating was October 20, 1989.  The Veteran's disability rating 
remained at the 100 percent from that time.  

The Veteran sought entitlement to service connection for PTSD in 
June 1999.  Service connection for PTSD was granted in December 
2000.  The disability was rated at the 100 percent level.  The 
effective date for the grant of service connection, and the 100 
percent rating, was June 10, 1999.

As noted by the VA examiner, the Veteran's psychiatric disability 
was re-characterized as PTSD by way of a rating decision dated in 
May 2001.  The Veteran was also granted an earlier effective date 
for the grant of service connection for her PTSD as June 28, 
1988, with the same temporary 100 percent rating applicable for 
her psychiatric hospitalization.  A 70 percent rating was in 
effect from August 1, 1988, to October 20, 1989, at which time 
the disability rating increased to 100 percent.  This represents 
the current status of the Veteran's psychiatric disability.  

Associated with the claims folder is a deferred rating decision 
dated in July 2007.  The decision noted that the Master Record 
showed a new address for the Veteran in Montgomery, Alabama.  The 
decision asked that the Veteran be scheduled for VA examinations 
at the VAMC in her area.

The AMC wrote to the Veteran at an address in Montgomery in 
August 2007.  She was advised that she would be scheduled for VA 
examinations.  She was given the same notice as before regarding 
any failure to report for her examinations without good cause.  

The Veteran was scheduled for a number of VA examinations in 
August 2007.  She failed to report for the examinations.  A 
review of the C&P Exam Detail shows that the VAMC had a different 
address for the Veteran in Montgomery than the AMC.  However, 
there was no indication that any notice to the Veteran was 
returned.

The AMC wrote to the Veteran at the same address used by the VAMC 
in October 2007.  The AMC noted that the Veteran had failed to 
report for her scheduled examinations.  She was asked to contact 
the AMC within 30 days to reschedule the examinations.  

A response was received in December 2007.  The response was from 
the Veteran and written on a copied page from the AMC letter.  
She said that her mother was terminally ill and assigned to 
hospice.  She asked that her appointments be postponed during 
this time.  The Veteran did not provide any evidence of her 
mother's medical condition.  Of note, the return address was the 
same as on file with the VAMC and used by the AMC in October 
2007.

The AMC wrote to the Veteran in August 2008.  She was asked if 
she was able to report for examinations.  She was also informed 
she could submit information relevant to her appeal.  

The Veteran responded in September 2008.  She noted that she had 
asked that her claim be postponed due to her mother being gravely 
ill.  She again asked that she be given an extension due to a 
recent death in the immediate family (the individual was not 
identified and the relationship to the Veteran was not reported) 
with burial occurring in August 2008.  She also referenced her 
mother's illness as another reason to give her an extension.

The AMC obtained copies of VA medical records from four VAMCs in 
December 2008.  The records encompassed a period from June 2000 
to December 2008.  Records from VAMC Tuscaloosa and VAMC 
Nashville were duplicates of examination reports dated in March 
2001 and April 2006, respectively.

Records from VAMC Atlanta covered a period from December 2001 to 
December 2002.  The Veteran was seen on a number of occasions for 
routine medical care.  She was seen in the emergency department 
on several occasions.  In December 2001, she was seen in the 
emergency department for complaints of bilateral knee and ankle 
pain.  She told the physician she had been diagnosed with 
fibromyalgia seven years earlier.  No obvious problems were noted 
on examination.  The diagnostic impression was chronic knee and 
ankle pain bilaterally.  The Veteran was seen in the emergency 
department in February 2002 for complaints of left eye pain and 
sudden changes in visual acuity.  She said her symptoms occurred 
several times a day and could skip days.  She reported she had 
seen an optometrist and was diagnosed with astigmatism.  The 
Veteran said she noticed a ring around the edge of her corneas 
and decreased visual acuity while driving in the rain at night.  
The examiner said the diagnostic impression was uncertain.  The 
Veteran was noted to have numerous ongoing medical concerns and a 
likely diagnosis that could explain headache with symptoms was a 
migraine equivalent.  He also said there may be cataracts.  

The Veteran was diagnosed with viral conjunctivitis of both eyes 
in March 2002.  Additional entries noted that the Veteran had not 
had a PAP smear in over three years as she was afraid of the 
examination.  A Women's Wellness clinic entry from May 2002 
reported a normal pelvic and breast examination for the Veteran.  
The Veteran was seen in the same clinic in August 2002 and asked 
for an estrogen patch to treat symptoms of menopause.  The 
Veteran was given an abdominal ultrasound due to complaints of 
pelvic pain in September 2002.  A clinic entry from October 2002 
noted that the Veteran disputed the results of the ultrasound as 
it reportedly said she had no ovaries and she maintained that she 
had one ovary.  A social work entry from October 2002 noted that 
the Veteran was seeking a VA physician to sign paperwork relating 
to a claim for Social Security Administration (SSA) benefits.  
She was upset with the process required and said that she would 
have a civilian doctor sign the papers.  

Records from VAMC Montgomery were from June 2000 to December 
2008.  The records actually show outpatient treatment from June 
2000 to November 2003 and then outpatient dental treatment in 
2008.  An optometry clinic visit from November 2000 provided an 
assessment of compound hypermetropic astigmatism/presbyopia in 
both eyes, early pterygium in the left eye, and normal fundus in 
both eyes.  Another clinical entry from November 2001 noted that 
the Veteran was given a hepatitis A vaccination.  An entry from 
May 30, 2002, noted that the Veteran had questions about a 2nd 
dose of vaccine.  She was going to be traveling out of the 
country.  The nurse noted that the Veteran only required a 2nd 
dose of the hepatitis A vaccine.  The Veteran was noted to have 
hepatitis B antibodies.  An entry from October 2002 noted that 
the Veteran reported she was now living in Atlanta and wanted to 
receive her treatment there.  

Finally, the records show multiple visits to VAMC Montgomery for 
dental treatment during the period from February 2008 to December 
2008.  The records reflect that the Veteran was seen for 
treatment in every month except October.  There was one 
appointment where she was recorded as a "no show" otherwise she 
was present for her many appointments.

The AMC wrote to the Veteran in December 2008.  The letter listed 
the 15 issues on appeal.  She was informed that the VA medical 
facility near her had been asked to schedule her for VA 
examinations.  The Veteran was advised that it was important for 
her to report for the examination.  The letter further advised 
that, without the evidence from the examinations, the AMC would 
decide her case based on the evidence of record and may have to 
deny her claim.  She was informed to contact the medical facility 
if she was unable to keep her appointment.  

The Veteran was scheduled for VA examinations in March 2009.  The 
VAMC C&P Exam Detail recorded that she failed to report for her 
examinations.  The address listed was the same Montgomery address 
used by VA and the Veteran since October 2007.  There is no 
indication in the claims folder of the return of any 
correspondence sent to the Veteran at that address.

The AMC re-adjudicated the Veteran's claims in April 2009.  The 
claims were denied and she was issued a supplemental statement of 
the case (SSOC) at that time.

The Veteran responded to the SSOC in May 2009.  She noted that 
she had notified several VA sources and her representative that 
she had asked that all of her appointments be canceled and that 
her case postponed due to her current family crisis.  She said 
her mother was terminally ill and totally helpless.  She then 
said that when she is scheduled for appointments, she asked that 
they be in the afternoon in Montgomery.  

Associated with the claims folder is a Report of Contact with the 
Veteran dated May 15, 2009.  The report was completed by a VA 
employee at the National Call Center (NCC) and recorded the 
Veteran's statement that she was taking care of her dying mother 
and would like that any examinations be re-scheduled.  She would 
like the examinations in the afternoon and, if possible, in the 
Montgomery area.

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted, the Board previously denied the Veteran's claim by way 
of a decision dated in May 2002.  The Court vacated that decision 
and remanded the case to the Board.  The Court's action was based 
on a joint motion that asked for such an outcome.  The joint 
motion challenged the Board's determination regarding several of 
the Veteran's claimed disorders as not rising to the level of a 
disability.  The Board remanded the case for appropriate medical 
examinations to provide medical opinions in that regard.  The 
case was remanded in April 2004 and the examinations were 
scheduled.  The Veteran failed to report for any of the 
examinations.  Her daughter reported that the Veteran was too 
ill.  Later, the Veteran informed the RO that she was too ill to 
work on her claims.  Although the Veteran submitted no evidence 
to support her statements, she was afforded the benefit of the 
doubt. 

The Board remanded the case again in November 2005.  The Veteran 
was again scheduled for examinations but she failed to report for 
them.  She initially reported that she was unable to report for 
her examinations because her mother was terminally ill.  After 
missing further appointments, she said she had had a death in the 
family in addition to her mother's illness.  

The Board notes that VA outpatient records reflect that the 
Veteran was able to attend multiple dental appointments 
throughout most of 2008.  The evidence demonstrates that the 
Veteran could have attended a VA examination that would have been 
expected to have provided relevant evidence in the development of 
her claim.  Her failure to report for her VA examinations, 
following the remand of November 2005, was not for good cause.  
Thus, her service connection issues will be adjudicated based on 
the evidence of record as required by 38 C.F.R. § 3.655.

The Board notes that lay evidence in the form of statements or 
testimony of the Veteran is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Also the absence of 
contemporaneous treatment records is not dispositive.  See 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay 
evidence can be sufficient to establish diagnosis of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
particular, the Federal Circuit stated that:

We have consistently held that "[l]ay 
evidence can be competent and sufficient to 
establish a diagnosis of a condition when 
(1) a layperson is competent to identify 
the medical condition, (2) the layperson is 
reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing 
symptoms at the time supports a later 
diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007).  In Jandreau, the Federal Circuit held 
that a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition."  492 F.3d at 1377.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Headaches

The STRs document several instances of complaints of headaches, 
either associated with eye strain or related to sinus and allergy 
complaints.  There are no entries in any military treatment 
record or on any of the several physical examination reports that 
document any complaints or treatment for migraine headaches.  An 
October 1988 VA examination was negative for any findings 
relating to migraine headaches.  The first evidence of a 
diagnosis of migraine headaches is contained in the June to July 
1990 VA hospital summary.  Later VA records contain further 
evidence of treatment for migraines, to include prescription 
medication.  However, there is no medical evidence linking the 
Veteran's migraine headaches to service.

The STRs show treatment for headaches unrelated to migraines, 
headaches attributable to eye strain and allergies.  The Veteran 
did tell a VA provider that she had a 10-year history of 
headaches.  However, she also testified in 2001 that her migraine 
headaches were different than the headaches she had in service.  
The Board finds her testimony, and other statements in the 
treatment records to show that there was not a continuity of 
symptoms since service.  Further, as noted there is no medical 
evidence to link her migraines to her military service.  The 
Board finds that there is no basis to establish service 
connection for migraine headaches.

GI Disorder/Hiatal Hernia

The Veteran's STRs record an instance in 1976 where a medical 
review of medications indicated that a prescription for Donnatal 
was not approved.  The records are silent for any further 
reporting of a GI-related entry until November and December 1986.  
The Veteran was treated for an upset stomach and diarrhea.  The 
assessment was viral gastroenteritis versus cholecystitis.  The 
Veteran's September 1987 separation physical examination was 
negative for any GI-related complaints.  She testified to having 
her symptoms in Korea.

After service, the first evidence of any GI-related complaints 
were in October 1994 with the results of an upper GI series 
documenting probable gastritis and marked pyloric spasm.  The 
Veteran was first diagnosed with a hiatal hernia at the time of 
her December 1994 hysterectomy.  The Veteran confirmed this 
timeline in her testimony in 2001.  The Veteran has also been 
diagnosed with esophageal reflux and gastritis.  There is no 
medical evidence to link any GI disorder or hiatal hernia to any 
incident of service.  The STRs show several widely spaced GI-
related events that were acute and transitory in nature.  The 
first evidence after service of any GI disorder is approximately 
seven years later.  The Veteran has not alleged a continuity of 
symptomatology and the medical evidence of record does not relate 
the later diagnosed GI disorders to her military service.  
Service connection for a GI disorder, to include a hiatal hernia, 
is denied.

Visual Acuity

In regard to the Veteran's claim regarding a visual acuity 
disability, the STRs are negative for any indication of any type 
of long-term eye problem or complaints.  The Veteran was noted to 
complain that her vision was blurry or that her eyes burned on a 
couple of occasions.  These complaints were noted to be related 
to eye strain or associated with the Veteran's rhinitis and 
allergies.  She was also treated for conjunctivitis on several 
occasions and for a left corneal abrasion in October 1986.  The 
Veteran wore reading glasses in service.  The several military 
physical examination reports listed no eye-related problems, to 
include at the time of discharge.  Her distant and near vision 
were reported as 20/15 in each eye in September 1987.  

The Veteran did not complain of any type of eye problem when she 
submitted her original claim for disability benefits in February 
1988.  The June-July 1988 VA discharge summary provided no 
findings regarding any eye disorder or problem, although 
treatment records from that hospitalization indicate that she 
complained of blurred vision.  The October 1988 VA examination 
report was also negative for any findings of an eye-related 
problem.  A July 1994 outpatient entry noted that the Veteran 
complained of blurry vision.  This was attributed to a refractive 
error.  A March 1997 optometry entry provided an assessment of 
arterial narrowing-hypertensive cardiovascular disease and 
presbyopia of both eyes.  A November 1998 optometry note reported 
that the Veteran was reviewed for a vision assessment.  She was 
noted to have ametropia (a refractive error) and trichiasis (a 
condition where the eyelashes curve toward the eye).  Her 
bilateral vision was measured as 20/20.  A November 2000 
optometry clinic entry provided an assessment of compound 
hypermetropic astigmatism/presbyopia in both eyes, early 
pterygium in the left eye and normal fundus in both eyes.  

Refractive error of the eyes is not considered a disease or 
injury as defined by law to warrant service connection for 
disability compensation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009); 
see also Veterans Benefits Administration Adjudication Manual 
M21-1, Part III, Subpart iv, 4.B.10 (Astigmatism, myopia, 
hyperopia and presbyopia as examples of refractive errors).  

There is no evidence of any type of chronic eye problem in 
service.  There were several instances of acute and transitory 
conjunctivitis.  She had an abrasion of her left cornea with no 
documented residuals.  Her tested visual acuity was recorded as 
20/15 at the time of her September 1987 physical examination.  
The later VA records show visual acuity complaints, to include 
blurry vision.  To the extent the Veteran had any continuity of 
symptoms, they were related to blurry vision or decreased visual 
acuity while driving at night.  The VA records do not relate any 
type of eye disorder to the Veteran's period of service and there 
is no other medical evidence of record identifying an eye 
disorder that is related to service.  Thus there is no basis to 
find an entitlement to service connection for a visual acuity 
disorder.

Scarring of the Liver, Bladder and Gallbladder

The Veteran has alleged that she suffers from a disability as a 
result of scarring of the liver, bladder and gallbladder.  The 
Veteran underwent surgery in January 1985 for the birth of a 
child by C-section.  She later had laparoscopic surgery for a 
tubal ligation in November 1985.  There is no indication in the 
STRs of any residual problems from either of these surgeries.  

The operative report from the Veteran's December 1994 VA 
hysterectomy did note multiple adhesions in the pelvic cavity 
involving the liver, bladder and gallbladder.  The bladder was 
noted to be abnormally adhered to the uterus secondary to prior 
surgery.  Adhesions, in general, are not uncommon from surgery.  
In this case, while there certainly is documentation of 
adhesions, even extensive adhesions attributed to surgeries prior 
to 1994, there is no evidence of any residual scarring causing 
disability as a result of the adhesions.  The operative report 
noted that the pelvic adhesions involving the liver, bladder, and 
gallbladder were dissected.

There is no evidence of record to show any defect of or damage to 
the liver, gallbladder or bladder as a result of the adhesions.  
There is no doubt that the Veteran had the adhesions but they 
were corrected as a result of the surgery in December 1994.  The 
Veteran is not competent to provide a diagnosis of any condition 
related to her liver, gallbladder, or bladder.  See Woehlart v. 
Nicholson 21 Vet. App. 456, 462 (2007) (distinguishing the 
decisions in Barr and Jandreau as to what conditions are capable 
of a lay diagnosis).  These are internal organs and not subject 
to outwardly observable defects or conditions.  In the absence of 
any competent evidence of record to demonstrate any current 
disability involving the liver, gallbladder, and bladder, the 
claim must be denied.
Shortened Cervix

The Veteran's claim regarding her shortened cervix relates only 
to residuals from post-service surgery in 1994.  The Veteran's 
cervix was found to be abnormally long at the time of her 1994 
hysterectomy.  The VA operation report indicated that a large 
portion of the cervix was removed as part of the hysterectomy but 
that a portion of the cervix was left in place because it was 
located too deep and adhered to the bladder.  The fact that the 
cervix was thus shortened in no way represents any type of a 
disability that is related to service.  The surgery occurred 
after service and was not found to be related to any condition 
identified in service.  Moreover, there is no evidence of record, 
to include statements from the Veteran prior to the surgery, that 
there was any problems related to the cervix.  The Veteran has 
pointed to no evidence of record that her shortened cervix is 
related to her military service and she is not competent to make 
such an assertion as a lay person.  

Angioedema and Urticaria

The Veteran testified that she first experienced problems with 
angioedema and urticaria after service.  (Transcript p. 30).  Her 
STRs document a diagnosis of tinea corporis that is already 
service-connected and rated as lichen simplex.  There is no 
evidence of any additional skin condition in service.  Tinea was 
also diagnosed at the time of the October 1988 VA examination.  
The VA treatment records after service note diagnoses of 
urticaria and dermatographism several years after the Veteran's 
discharge in 1987.  There is no medical evidence of record that 
provides any nexus between the Veteran's later diagnoses of 
angioedema, urticaria or dermatographism and any incident of 
service.  Nor is there credible evidence of any continuity of 
symptomatolgy as the Veteran's own statements, and the objective 
evidence of record demonstrate that the two disorders were 
manifested after service.  There is no basis to establish service 
connection for either angioedema or urticaria.

Hepatitis B

The Veteran alleges that she was infected with hepatitis B as a 
result of her surgeries in service.  She provided a copy of test 
results performed by a regional blood center dated in December 
1997.  The results reported that her sample was reactive to the 
hepatitis B core antibody (HbcAb).  The accompanying fact sheet 
clearly stated that this did not mean that she had hepatitis B, 
only that she had been exposed to the virus at some point in the 
past and had developed an antibody.  The fact sheet also stated 
that there were "countless" ways of becoming exposed to the 
virus.  Further, the fact that she had developed the antibody 
made the chances good that she had eliminated the virus from her 
system.  

There is no evidence of record to show that the Veteran suffers 
from any ill effects from her exposure to the virus for hepatitis 
B.  The many treatment records, VA examination reports and 
assessments of the Veteran's overall health make no mention of 
any problems associated with hepatitis B.  Later VA records note 
that the Veteran was given a hepatitis A vaccination in November 
2001 in preparation to traveling out of the country.  In May 
2002, the Veteran was noted to have hepatitis B antibodies but 
there was no diagnosis of hepatitis B and no diagnosis of any 
disorder associated with her prior exposure to hepatitis B.  
Further, the Veteran has presented no evidence to show that her 
exposure to hepatitis B was related to any event in service.  As 
the fact sheet stated, there are countless ways to be exposed.  
The Veteran's exposure was first documented in 1997, some 10 
years after service.  Finally, there is no competent evidence of 
record to show that she has hepatitis B.  As a layperson, the 
Veteran is not competent to provide a diagnosis.  See Woehlaert, 
supra.  Accordingly, service connection for hepatitis B is 
denied.




Fibromyalgia

The Veteran also desires entitlement to service connection for 
fibromyalgia.  The STRs are negative for any diagnosis of 
fibromyalgia.  They do not reflect any ongoing treatment of 
complaints of fatigue and/or vague muscle and/or joint pain.  The 
Veteran testified that her legs hurt in service but that she did 
not complain.  There were no complaints of fatigue, joint or 
muscle pain at the time of the Veteran's hospitalization in June 
1988 or at the time of her October 1988 VA examination.  The 
Veteran was referred for a rheumatology consultation with a 
provisional diagnosis of fibromyalgia in December 1997, 
approximately 10 years after service.  The Veteran was diagnosed 
with fibromyalgia and treated on a number occasions in 1998 and 
beyond.  VA records from December 2000 to December 2001 show 
additional joint pain complaints and the Veteran reporting her 
prior diagnoses of fibromyalgia; however, there are no entries 
that relate the disorder to her military service.  There is no 
objective competent evidence to indicate that the Veteran's 
fibromyalgia had its onset in service or that her current 
diagnosis is related to any incident of service.  Service 
connection is denied.

Dysmenorrhea and Amenorrhea

The Veteran was treated for several OB/GYN complaints during 
service.  She was provided birth control pills as a means of 
regulating her menses at one time.  She now seeks to establish 
service connection for dysmenorrhea and amenorrhea.  The Board 
notes that dysmenorrhea is defined as a difficult or painful 
menstruation.  STEDMAN'S, 532.  Amenorrhea is defined as the 
absence or abnormal cessation of the menses.  STEDMAN'S, 57. 

No complaints related to abnormal or chronic uterine bleeding 
were noted at the time of the Veteran's hospitalization in June 
1988 or at the time of the October 1988 VA examination.  The 
Veteran was treated for hemorrhagic cystitis in June 1990 but 
this was related to a temporary bladder infection.  The VA 
outpatient records do show that the Veteran began to experience 
episodes of DUB in 1993 and 1994.  She was evaluated and treated 
for this on a number of occasions.  There is no evidence of an 
absence of the Veteran's menses.  Ultimately, the Veteran 
underwent the hysterectomy and left salpingo-oophorectomy in 
December 1994 to ameliorate her bleeding problems.  The December 
1994 discharge summary noted her complaints of bleeding and 
pelvic pain as leading to the surgery.  A natural result of this 
surgery was the cessation of her menses.  Post-surgical treatment 
records do not report any ongoing residual or chronic problem 
associated with continued bleeding.  The Veteran testified in 
July 2001 that the bleeding had essentially stopped since her 
surgery.  (Transcript p. 38).

The Veteran did not submit a claim for service connection for 
dysmenorrhea and amenorrhea until January 2001.  This was almost 
seven years after her hysterectomy in 1994 which lead to a 
cessation of her symptoms.

The Veteran has said that she wanted benefits for the period 
prior to her surgery; however, that is not possible.  She cannot 
be service connected for a disability prior to her submitting a 
claim for such benefits.  See generally, 38 U.S.C.A. § 5510 (West 
2002); 38 C.F.R. § 3.400 (2009).  The Veteran has not alleged, 
and there is no evidence of record to indicate that any claim for 
benefits for these claimed disorders was submitted prior to 
December 1994.  Absent such a claim, she cannot receive benefits.  
The Veteran's contentions are an admission that there is no 
current disability involving dysmenorrhea .  Further, there is no 
evidence of record, either by way of a lay statement from the 
Veteran or medical records, that the absence of her menses causes 
any residual defect or disorder.  Thus, the Veteran's claim for 
service connection is denied.



Galactorrhea

The Veteran also seeks service connection for galactorrhea.  The 
Veteran was clearly diagnosed with galactorrhea while on active 
duty.  She has continued to receive multiple diagnoses for the 
condition since service.  Significantly, there is no medical 
evidence to indicate that this diagnosis represents any type of a 
disability.

Galactorrhea, by itself, represents a discharge from the breasts.  
Unless there is an underlying cause that is identified as 
something medically significant, or evidence that the discharge 
is such that it causes problems for the Veteran such as requiring 
her to change clothes constantly, there is no disability 
involved.  Although the Veteran continues to have a diagnosis of 
galactorrhea years after service, there is no evidence that it 
constitutes a disability that would warrant entitlement to 
service connection.  The Veteran has been evaluated for 
traditional causes of galactorrhea to include thyroid evaluations 
and other laboratory tests.  No evidence has been presented, and 
no diagnosis provided that identifies the galactorrhea as a 
symptom of any other disorder.  The Board notes that the joint 
motion objected to this characterization in the Board's decision 
of May 2002.  However, despite efforts to develop evidence to 
address this disorder, no additional relevant evidence has been 
developed.  The Veteran failed to report for her scheduled 
examinations where the matter would have been discussed and an 
opinion provided.  She has not provided, or identified additional 
medical evidence pertinent to the issue.  Absent competent 
evidence to establish galactorrhea as a disability, there is no 
basis to establish service connection.

Unspecified OB/GYN Disorders

The Board notes that the Veteran also submitted a claim for 
service connection for unspecified OB/GYN disabilities.  The RO 
wrote to her in February 2001 and requested that she specify what 
disability or disabilities were represented 


by this claim.  The Veteran has not identified any disabilities 
in response to the RO's request.  The Board finds that the 
Veteran's OB/GYN disabilities have been rated under the residuals 
for her hysterectomy and left salpingo-oophorectomy.  The Board 
has adjudicated issues relating to claimed residuals from prior 
pelvic surgeries, as well as dysmenorrhea and amenorrhea.  The 
medical evidence of record does not show any additional OB/GYN 
disabilities related to service or as a consequence of her 
December 1994 surgery.  

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting service 
connection for the several claimed disorders.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).


B.  Reopened Claim - Hypertension

The Veteran was previously denied service connection for 
hypertension by way of a rating decision dated in November 1988.  
She failed to perfect an appeal of that decision and it became 
final.  The Veteran later sought to reopen her claim and the 
Board found that new and material evidence had been received to 
reopen the claim in May 2002.  The issue underwent development at 
the Board in keeping with procedural practices in place at the 
time.

When the other issues were returned to the Board from the Court, 
they were remanded for development in April 2004.  The issue of 
hypertension was also remanded at that time, by way of a separate 
remand.  As noted in the discussion in the section regarding the 
service connection issues, several VA examinations were scheduled 
for the Veteran but she failed to report.  Also previously 
discussed, the Board resolved reasonable doubt in favor of the 
Veteran for her missing the examinations due to good cause and 
remanded the case again in November 2005.

The Veteran failed to report for several examinations.  The Board 
has determined that the Veteran did not have good cause for her 
failure to report.  In particular, she clearly attended multiple 
VA outpatient appointments for dental care in 2008 despite 
informing VA she could not attend a VA examination appointment 
due to personal issues involving the health of her mother and the 
death of an immediate family member.

The Board notes that 38 C.F.R. § 3.655(a) (2009) provides that, 
when entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, fails 
to report for the examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655 (b), (c), as appropriate.  


The Board notes that 38 C.F.R. § 3.655 (c) relates to running 
awards.  However, 38 C.F.R. § 3.655(b) provides that, when a 
claimant fails to report for an examination scheduled in 
conjunction with a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied.  (emphasis 
added).  

The Court addressed this particular fact pattern in Kyhn v. 
Shinseki, 23 Vet. App. 335 (2010).  There, the veteran's claim 
for service connection for tinnitus was reopened by the Board and 
remanded for a VA examination.  The claimant failed to report for 
the examination.  The Board adjudicated the claim on the merits.

The Court found that VA should not have adjudicated the 
claimant's reopened claim on the merits but should have denied 
the claim as required by 38 C.F.R. § 3.655(b).  He had failed to 
report for a VA examination, without good cause, in a reopened 
claim.  See Kyhn, 23 Vet. App. 342-43.

The same fact pattern is present in this case.  The Veteran's 
claim for service connection was reopened and remanded for a VA 
examination.  She failed to report for her examination without 
good cause.  In light of the mandate of 38 C.F.R. § 3.655, and 
the Court's application of that provision, the Veteran's claim 
for service connection must be denied.  (There was no link 
established by the available record between hypertension and the 
Veteran's period of military service, so an examination was 
required to establish entitlement to the benefit sought.)

C.  Increased Rating

The Veteran's claim for an increased rating for her service-
connected lichen simplex was remanded for VA examinations in 
April 2004 and November 2005.  As noted the second remand 
resulted from a determination by the Board that the Veteran had 
good cause for failing to report for her earlier scheduled 
examination.  

As already established, the Veteran did not have good cause for 
her failure to report for VA examinations scheduled as a result 
of the remand in November 2005.  

The same regulatory provision, 38 C.F.R. § 3.655(b), provides 
that when a claimant fails to report for an examination scheduled 
in conjunction with a claim for an increased rating, the claim 
shall be denied.  

Thus, given that the Veteran failed to report for her scheduled 
examinations, without good cause, following the remand of 
November 2005, her claim for an increased rating must be denied.  
(The available record did not show symptoms such that an increase 
above 10 percent could be granted without the evidence than an 
examination may have provided-the record only shows itching in 
the area of a 11/2 inch lesion on the left lower leg.  38 C.F.R. 
§ 4.118.)

D.  Permanent and Total Rating

The Veteran is rated at 100 percent for her service-connected 
PTSD disability.  This rating has been in effect since October 
20, 1989.  The Veteran wants the disability rating to declared 
permanent and total so that she would not have to submit to 
future VA examinations to assess the current level of her 
disability and to be eligible for Dependents' Educational 
Assistance (DEA) benefits under  38 U.S.C.A. Chapter 35.

The child of a person who, as a result of qualifying service has 
a total disability permanent in nature resulting from service-
connected disability, is a person eligible for such benefits.  
See 38 U.S.C.A. § 3501(a)(1)(ii) (West Supp. 2010).  The term 
total disability permanent in nature is defined as any disability 
that is rated as total for disability compensation and is based 
upon an impairment reasonably certain to continue throughout the 
life of the disabled person.  See 38 U.S.C.A. § 3501(a)(11) (West 
2002); 38 C.F.R. §§ 3.807, 21.3021 (2009).

The Board previously denied entitlement to DEA benefits in May 
2002 because the Veteran's 100 percent disability rating was not 
considered to be a permanent and total disability.  However, due 
the period of time that has elapsed during the pendency of the 
current appeal, the Veteran's 100 percent rating has now been in 
effect for over 20 years.  As a result, the 100 percent rating is 
now protected and cannot be reduced except for a showing that 
such rating was based on fraud.  See 38 U.S.C.A. § 110 (West 
2002); see also 38 C.F.R. § 3.951(b) (2009).  There is no 
evidence that the 100 percent rating is the result of fraud.  

The provisions of the statue and regulations do not address 
circumstances where a 100 percent rating has been effect for 20 
years or more without having previously been found to be 
permanent and total.  However, the facts of this case demonstrate 
that the Veteran's PTSD disability has not improved and she has a 
total disability rating.  Because the time that has passed, it is 
likely that her level of disability is permanent.  The Board 
concludes that the evidence of record now establishes that the 
Veteran satisfies the criteria to be considered to have a total 
disability permanent in nature.  Eligibility for DEA benefits is 
established.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2009)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was deemed incompetent for VA fiduciary purposes at 
the outset of her claim.  Initial correspondence was sent to the 
Veteran through her custodian.

Several of the issues on appeal were received as claims prior to 
the enactment of the VCAA in 1999 and the remainder shortly 
thereafter in 2001.  The RO wrote to her, through her custodian, 
in November 1999.  Although the letter advised the Veteran on 
what she needed to submit for a well grounded claim, the 
requirement for such was eliminated by the VCAA, the Veteran was 
still informed of the requirement for a current disability, 
evidence to link the disability to service, and evidence of a 
disability in service.  She was informed that the RO would obtain 
her STRs and any VA records where she was treated.  She was also 
asked to identify any private treatment she had received and to 
provide the RO with the necessary authorization to obtain any 
relevant records.  The letter further provided several paragraphs 
addressing the specific type of evidence required to well ground 
her claim.  

The Veteran responded by submitting personnel records in December 
1999.  

Her claim for service connection for migraine headaches, GI 
disorder, eye problems, hypertension, hepatitis B, scarred liver, 
bladder and gallbladder, shortened cervix, hiatal hernia, and 
angioedema and urticaria were denied in May 2000.  She submitted 
her NOD that same month.  

The RO wrote to the Veteran in May 2000.  The letter addressed 
several additional issues she had raised.  The letter noted five 
separate issues and listed specific information as to each issue.  
The Veteran was asked to submit evidence in accordance with the 
letter.  

In July 2000 the Veteran was issued a statement of the case (SOC) 
in regard to the issues denied in May 2000.  The Veteran 
perfected her appeal in July 2000.  She included a detailed 
statement that addressed her specific reasons for her appeal.  

The Veteran asked for a complete copy of her claims folder in 
October 2000.  A copy was provided in February 2001.

In December 2000, the RO found the Veteran to be competent to 
manage her personal affairs.

The Veteran's claim for an increased rating for her service-
connected lichen complex was increased to 10 percent in May 2001.  
Her claim for service connection for fibromyalgia, galactorrhea, 
dysmenorrhea and amenorrhea, and gynecological problems were 
denied at that time.  The Veteran submitted her NOD with the 
rating actions that same month.

The RO issued a SOC for the issues listed in the May 2001 
decision that same month.  The Veteran perfected her appeal in 
June 2001.

The Veteran testified at a Travel Board hearing in July 2001.  
She submitted a substantial amount of evidence in support of her 
claim at the hearing.

The Veteran was provided a copy of the transcript of the hearing 
in January 2002.  She provided a number of requested changes to 
the transcript.  The Board issued an Interlocutory Order to 
implement most of those changes in April 2002.

The Board originally denied her claim for the issues on appeal, 
except for reopening her claim for service connection for 
hypertension, in May 2002.  As previously discussed, the Veteran 
appealed the Board's decision.  The Court vacated the decision 
and the case was returned to the Board.

The Board notified the Veteran of the Court's actions and 
provided her an opportunity to provide additional argument or 
evidence in September 2003.  Her representative submitted 
additional argument in February 2004.

The Board remanded the case for additional development in April 
2004.  The hypertension issue was remanded separately that same 
month.

The AMC wrote to the Veteran in April 2004.  The issues on appeal 
were identified.  The Veteran was advised of the evidence 
required to substantiate her claim for service connection.  She 
was further advised of the information required from her to 
enable VA to obtain evidence on her behalf, the assistance that 
VA would provide to obtain evidence on her behalf, and that she 
should submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.  The RO 
informed the Veteran on the types of evidence she could submit 
that would support her claim for service connection.  She was 
asked to submit any medical evidence that she had.  The letter 
informed the Veteran of the evidence of record.  

The AMC again wrote to the Veteran in December 2004.  She was 
informed she would be scheduled for an examination and advised in 
regard to the provisions of 38 C.F.R. § 3.655.  

The AMC wrote separately to the Veteran to inform her of the 
evidence necessary to substantiate her claim for service 
connection for hypertension in February 2005.  The Veteran was 
advised of the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information necessary 
for VA to obtain such evidence on her behalf.  

The AMC again wrote to the Veteran to inform her she would be 
scheduled for VA examinations in February 2005.  The letter also 
included an advisement of the provisions of 38 C.F.R. § 3.655.

The Veteran failed to report for the scheduled examinations.  The 
AMC re-adjudicated the claim in March 2005.  The issues remained 
denied and the AMC issued a supplemental statement of the case 
(SSOC) that addressed the evidence added to the record and the 
basis for the continued denial of the claim.

The Veteran responded to the SSOC in May 2005.  She said that she 
had not missed any appointments.  She also said that she was too 
ill to work on her claim.  Her case was returned to the Board.  

The Board remanded the case again in an attempt to obtain the 
needed VA examinations in November 2005.  The AMC wrote to her in 
November 2005.  She was informed that additional development 
would be conducted in her case.  She was asked to provide 
information on any additional treatment and to provide releases 
for records she wanted VA to obtain.  

The Veteran responded in January 2006.  She listed treatment at 
several VAMCs.

The AMC wrote to her in March 2006.  She was informed that she 
would be scheduled for a VA examination.  She was also informed 
that if she failed to report, without good cause, her claim could 
be denied.  The letter was returned as undeliverable.

However, the Veteran was still scheduled for VA examinations at 
the VAMC in Nashville, as reflected by the copies of the notice 
letters provided in the claims folder.  Those letters were sent 
to a different address and not returned.  The Veteran failed to 
report for her examinations.

The AMC again informed her she would be scheduled for VA 
examinations in August 2007.  The Veteran was again informed of 
the possible consequences for failure to report without good 
cause.  She failed to report for her examinations.

The AMC wrote to her in October 2007 to ask her to contact the 
AMC within 30 days.  The Veteran responded in December 2007 and 
reported her mother was terminally ill and asked that her 
appointments be postponed during this time.

The AMC wrote to the Veteran in August 2008.  She was asked if 
she was able to attend an examination.  She was also provided 
with a form to use if she wanted to submit additional 
information.  She responded in September 2008 that her mother was 
still ill and there had been a death in the immediate family.

The AMC obtained the VA medical records discussed supra, in 
December 2008.  They showed the Veteran's attendance at multiple 
dental appointments in 2008.  

The AMC wrote to the Veteran in December 2008.  She was informed 
that a VA examination would be scheduled.  As before, the letter 
also informed the Veteran her claim could be denied if she failed 
to report without good cause.

She failed to report for examinations scheduled in March 2009.

The AMC re-adjudicated her claim in April 2009.  The Veteran's 
claim remained denied and she was issued a SSOC that same month.

She responded to the SSOC in May 2009.  She said she had notified 
VA, via several sources, of her personal circumstances and that 
she had asked for her appointments to be canceled due to her 
mother's terminal illness. 

The case was returned to the Board.

The Veteran has not disputed the contents of the VCAA notice in 
this case.  She was afforded a meaningful opportunity to 
participate in the development of her claim.  Although initial 
correspondence to her preceded the enactment of the VCAA the 
Veteran was given notice on how to substantiate her claim for 
service connection.  She responded to those letters with the 
information and/or evidence she wanted to submit.  She presented 
specific argument in support of her claim.  The Board finds that 
the Veteran had actual knowledge of what was required to 
establish service connection for the several service connection 
issues.  Thus, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
were satisfied.  

The Board notes that the Veteran was not provided notice in 
regard to her claim for an increased rating.  However, this lack 
of notice did not prejudice the Veteran as her claim was denied 
because she failed to report for her scheduled VA examinations.  
(The provisions of 38 C.F.R. § 3.655 require that this claim be 
denied.)

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate her claims.  All available evidence 
pertaining to the Veteran's claims has been obtained.  As noted, 
her STRs and some military personnel records were obtained or of 
record.  VA records were associated with the claims folder and 
private records in the claims folder were reviewed.  The Veteran 
was afforded a Travel Board hearing.  The AMC made multiple 
attempts to afford the Veteran examinations; however, she failed 
to report for any of them.  The Board remanded her case once, 
after giving her the benefit of the doubt for her failure to 
report for examinations.  She continued to not report for the 
examinations or call the VAMC to re-schedule.  She said that she 
was unable to attend the examinations because of personal 
reasons, primarily her mother's ill health.  However, she 
attended multiple dental appointments throughout 2008.  Thus, it 
was clear that she could have reported for a VA examination 
despite her contentions.  Other than reporting her treatment at 
several VAMCs in January 2006, she has not identified any other 
evidence to be obtained in this case.  

The Board notes that a VA outpatient entry from October 2002 
recorded that the Veteran was looking for a physician to sign 
papers related to a SSA disability.  The Veteran has not provided 
any information or evidence that she is in receipt of SSA 
disability benefits.  She has received several letters from VA 
requesting that she identify evidence pertinent to her case 
beginning with the remand of April 2004.  She has communicated 
with VA but has not stated that there are any relevant SSA 
records in her case.  Absent any indication from the Veteran that 
there are any outstanding records, VA has no additional duty in 
this regard.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010).  

Finally, the Board notes that corresponding to VA's duty to 
assist the Veteran in obtaining information is a duty on the part 
of the Veteran to cooperate with VA in developing a claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street"); see 
also 38 C.F.R. § 3.159 (c)(2)(i) (2009).  VA's duty must be 
understood as a duty to assist the Veteran in developing her 
claim, rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 
193).  The Veteran has failed to cooperate with VA's efforts to 
develop her claims.  The Board finds that there is no benefit to 
remand the case again to obtain VA examinations in light of the 
Veteran's actions over the course of two prior remands.




ORDER

Service connection for migraine headaches, a gastrointestinal 
disorder, a hiatal hernia, a visual acuity disability, scarring 
of the liver, bladder, or gallbladder, a shortened cervix, 
angioedema, urticaria, hepatitis B, fibromyalgia, dysmenorrhea, 
amenorrhea, galactorrhea, hypertension, and other gynecological 
disorder is denied.

Entitlement to a rating in excess of 10 percent for service-
connected lichen simplex of the left lower leg is denied.  

The Veteran's 100 percent rating for service-connected PTSD is 
total and permanent in nature; basic eligibility to DEA benefits 
is granted.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


